Citation Nr: 1508455	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 19, 2010, for the grant of service connection for residuals of right hernia repair.

2.  Entitlement to an effective date earlier than March 19, 2010, for the grant of service connection for orchiectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran's representative raised the issue of clear an unmistakable error (CUE) in the July 2010 rating decision concerning earlier effective dates for the award of service connection for orchiectomy and residuals of right hernia.  The Board notes that the July 2010 rating decision is addressed herein on appeal.  Only previous determinations which are final and binding may be challenged on the basis of CUE.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999).  Thus, the Board concludes that the request for revision of the July 2010 rating decision on the basis that CUE was committed is not valid.  In any case, the Board's review of the issues on appeal on a de novo basis is more advantageous to the Veteran than the stricter standard of CUE.


FINDINGS OF FACT

1.  The Veteran was separated from active service on September 9, 1970.

2.  On September 21, 1970, the Veteran filed a claim of service connection for a disability that can be reasonably construed as a right hernia repair.

3.  On March 19, 2010, the Veteran filed a claim of service connection for a disability that can be reasonably construed as an orchiectomy.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of September 10, 1970, for the award of service connection for right hernia repair have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

2.  The criteria for an effective earlier than March 19, 2010, for the award of service connection for orchiectomy have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard March 2010 letter satisfied the duty to notify provisions.  The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  A VA medical examination or medical opinion is not needed because the material issue of fact pertains to whether there were earlier pending claims.  Thus, VA's duty to assist has been met.

Earlier Effective Dates

The Veteran seeks an effective date earlier than March 19, 2010, for the grant of service connection for orchiectomy and residuals of right hernia repair.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Veteran served on active duty from February 3, 1969, to September 9, 1970.

Shortly after service, on September 21, 1970, the Veteran filed a claim of service connection for "hernia."

From April to July 1971, the RO requested additional information related to the hernia claim, but the RO did not adjudicate the claim.

On March 19, 2010, the Veteran filed claims of service connection for orchiectomy and residuals of right hernia repair, which the RO granted in July 2010.

As to residuals of right hernia repair, the earliest effective date that is warranted is September 10, 1970.  The rationale is that the formal claim for "hernia" was received within one year after separation from active service on September 9, 1970.  See 38 C.F.R. § 3.400(b)(2)(i).  This claim was not adjudicated until the July 2010 rating decision, which is on appeal.  Additionally, as the disability includes the residuals of a prior hernia repair, the Veteran clearly had the claimed disability at that time.  As the day after separation from active service is the earliest possible effective date, no earlier effective date is permissible.  See id.

As to orchiectomy, the earliest effective date that is warranted is the currently assigned date of March 19, 2010.  Prior to March 2010, the Veteran submitted claims of service connection for hernia, diabetes mellitus, and hypertension.  None of these claims or their associated correspondence suggest that the Veteran sought benefits for orchiectomy.  Brokowski, 23 Vet. App. at 84.  Moreover, the formal claim for "hernia," dated September 21, 1970, does not constitute an informal claim for orchiectomy.  Indeed, orchiectomy and hernia repair are wholly separate medical procedures and the evidence does not suggest, and the Veteran does not contend, that either procedure is related.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Thus, the earlier claim cannot be construed as one for both disabilities, only for hernia.

The Board finds that the March 19, 2010, claim of service connection orchiectomy is the earliest correspondence that meets the criteria for a claim for service connection for orchiectomy.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than March 19, 2010, for the grant of service connection for orchiectomy.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).




	(CONTINUED ON NEXT PAGE)







ORDER

An effective date of September 10, 1970, for the award of service connection for residuals of right hernia repair is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date prior to March 19, 2010, for the award of service connection for orchiectomy is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


